DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
                          Information Disclosure Statements
The Information Disclosure Statements (IDS) filed on 4/3/2020 have been acknowledged.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Korea on 12/10/2019. 
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware of, in the specification.
Objection to the Drawings
The drawings (Figure 2) are objected to as they have been submitted in color (Grayscaled).  Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2)  is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
                                                    Status of Application
Claims 1-21 are pending. Claims 4-12 and 16-21 have been withdrawn. Claims 1 and 13 are the independent claims. Claims 1-3 and 13-15 will be examined. Claims 1-3 and 13-15 have been amended. This Final Action is in response to the “Amendments and Remarks” received on 7/19/2022.
Response to Arguments/Remarks
	With respect to Applicant’s remarks filed on 7/19/2022; Applicant's “Amendments and Remarks” have been fully considered and were not persuasive. Applicant’s remarks will be addressed in sequential order as they were presented.
With respect to the Objection of the Abstract, applicants “Amendment and Remarks” have been fully considered and are persuasive. The Objection to the Abstract have been withdrawn.
With respect to the Objection of the Title, applicants “Amendment and Remarks” have been fully considered and are persuasive. The Objection to the Title have been withdrawn.
With respect to the Objection of the Drawings, applicants “Amendment and Remarks” have been fully considered and were not persuasive. It appears that the drawing in Figure 2 appears to still have gray and not black and white. The Office suggests redoing this drawing and resubmitting. The Objection to the Drawings remain.
With respect to the claim interpretations under 35 U.S.C. § 112 (f), applicants “Amendment and Remarks” have been fully considered and were persuasive. Therefore the claim interpretations under 35 U.S.C. § 112 (f) have been withdrawn.
With respect to the claim rejections under 35 U.S.C. § 112 (b), applicants “Amendment and Remarks” have been fully considered and were persuasive. Therefore the claim rejections under 35 U.S.C. § 112 (b) have been withdrawn.
Office Note: Due to applicant’s amendments, further claim rejections appear on the record as stated in the above Office Action.
With respect to the previous claim rejections under 35 U.S.C. § 102 and § 103, applicant has amended the independent claim and these amendments have changed the scope of the original application and the Office has supplied new grounds for rejection attached above in the FINAL office action and therefore the prior arguments are considered moot.
It is the Office’s stance that all of applicant arguments have been considered and the rejections remain.
Final Office Action
CLAIM INTERPRETATION
During examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims. See MPEP §2111, MPEP §2111.01 and In re Yamamoto et al., 222 USPQ 934 10 (Fed. Cir. 1984). Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP 2111.01 (I). It is further noted it is improper to import claim limitations from the specification, i.e., a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. See 15 MPEP 2111.01 (II).
A first exception to the prohibition of reading limitations from the specification into the claims is when the Applicant for patent has provided a lexicographic definition for the term. See MPEP §2111.01 (IV). Following a review of the claims in view of the specification herein, the Office has found that Applicant has not provided any lexicographic definitions, either expressly or implicitly, for any claim terms or phrases with any reasonable clarity, deliberateness and precision. Accordingly, the Office concludes that Applicant has not acted as his/her own lexicographer.
A second exception to the prohibition of reading limitations from the specification into the claims is when the claimed feature is written as a means-plus-function. See 35 U.S.C. §112(f) and MPEP §2181-2183. As noted in MPEP §2181, a three prong test is used to determine the scope of a means-plus-function limitation in a claim: 
the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function 
the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that" 
the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

The Office has found herein that the claims no longer contain limitations of means or means type language that must be analyzed under 35 U.S.C. §112 (f). 

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 1 states “wherein the second direction is opposite to the first direction” and this is unclear, since later the claim requires “first angle detector and the second angle detector is greater than a first reference angle” or “rotation angle detected by the at least one of the first angle detector and the second angle detector is greater than the second reference angle and less than or equal to a third reference angle” and this the metes and bounds of the claims become unclear. What is meant by opposite, when each angle is being compared to the same threshold? Further, since the seats may move, what angle is being compared to what?  Is there an absolute value being measured? Thus 15 degrees one way and 15 degree another way, and say the first threshold is 15 degrees, or does this mean since only one chair needs to have an angle compared to a threshold, that only one needs to be moved? As currently presented, the metes and bounds of the claims are unclear, thus indefinite. The Office is going to interpret any types of angle determination for multiple airbag deployment as reading on the claims. Appropriate action is required.
Claim 13 is rejected under the same rational.
Claim 1 further states “the first area of the headlining is an area corresponding to an area between the first seat and the second seat” and later states “the second area of the headlining is an area corresponding to a rear area of the first seat and a rear area of the second seat” and the metes and bounds of the claims are unclear. What is the boundary of between? Can slightly in front, or slightly behind read on this? Does this mean centered perfectly? Further, does behind mean anywhere behind? If an airbag goes behind the user, does this count? What about when the seats are turned around? What is behind? Using relative terms as the seats move is unclear. As currently presented, the claims fail to clearly recite the metes and abounds of the claims, and are thus indefinite. The Office suggests using measurable quantiles or values for clarity. The Office will interpret almost any ceiling area as reading on these, within reason. Appropriate action is required.
Claim 13 is rejected under the same rational.
Claims 2-3 and 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected claim and for failing to cure the deficiencies listed above
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-3 and 13-15 are rejected under 35 USC 103 as being unpatentable over of Buice et al. (United States Patent Publication 2020/0290549) in view Imura  et al. (United States Patent Publication 2020/0120627).
With respect to Claim 1: While Buice discloses “A vehicle comprising: a first seat provided on a first side of an interior of the vehicle” [Buice, ¶ 0025, 0027-0031, 0037, 0045-0046, and Figure 11]; 
“a second seat provided on a second side of the interior” [Buice, ¶ 0025, 0027-0031, 0037, 0045-0046, and Figure 11];
“a first type of roof airbag module provided in a first area of headlining” [Buice, ¶ 0025, 0027-0031, 0037, 0045-0046, and Figure 11];
“with a first position in the first area” [Buice, ¶ 0025, 0027-0031, 0037, 0045-0046, and Figure 11];
“a moveable type of roof airbag module provided in a second area of the headlining” [Buice, ¶ 0025, 0027-0031, 0037, 0045-0046, and Figure 11];
“provided to be movable in the second area” [Buice, ¶ 0025, 0027-0031, 0037, 0045-0046, and Figure 11];
“a first angle detector provided on the first seat and configured to detect a rotation angle with respect to rotation of the first seat in a first direction” [Buice, ¶ 0025, 0027-0031, 0037, 0045-0046, and Figure 11];
“a second angle detector provided on the second seat and configured to detect a rotation angle with respect to rotation of the second seat in a second direction” [Buice, ¶ 0025, 0027-0031, 0037, 0045-0046, and Figure 11]; 
“wherein the second direction is opposite to the first direction” [Buice, ¶ 0025, 0027-0031, 0037, 0045-0046, and Figure 11]; 
“a controller configured to control activation of the first type of roof airbag module when the rotation angle detected by at least one of the first angle detector and the second angle detector is greater than a first reference angle and less than or equal to a second reference angle” [Buice, ¶ 0025, 0027-0031, 0037, 0045-0046, and Figure 11]; 
“and to control activations of the fixed type of roof airbag module and the movable type of roof airbag module when the rotation angle detected by the at least one of the first angle detector and the second angle detector is greater than the second reference angle and less than or equal to a third reference angle” [Buice, ¶ 0025, 0027-0031, 0037, 0045-0046, and Figure 11];
“wherein the first area of the headlining is an area corresponding to an area between the first seat and the second seat” [Buice, ¶ 0025, 0027-0031, 0037, 0045-0046, and Figure 11]; 
“and wherein the second area of the headlining is an area corresponding to a rear area of the first seat and a rear area of the second seat” [Buice, ¶ 0025, 0027-0031, 0037, 0045-0046, and Figure 11];
Buice does not specifically state different areas for the airbags or that airbags can be fixed, forever, rather moved then fixed.
Imura, which is also an occupant protection system teaches “Fixed type of airbags” [Imura, ¶ 0047 and Figure 1];
“wherein the second direction is opposite to the first direction” [Imura, ¶ 0047 and Figure 1]; 
“wherein the first area of the headlining is an area corresponding to an area between the first seat and the second seat” [Imura, ¶ 0047 and Figure 1]; 
“and wherein the second area of the headlining is an area corresponding to a rear area of the first seat and a rear area of the second seat” [Imura, ¶ 0047 and Figure 1].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Imura into the invention of Buice to not only include selecting distinct airbags all through the vehicle to inflate based on user pose when an possible accident is detected as Buice discloses but to also use airbags based on seat positions as taught by Imura with a motivation of creating a more robust system that allows for airbags to be activated in a more specific way [Imura, ¶ 0005]. Additionally,  the claimed invention is merely a combination of old, well known elements such as selective airbag deployment and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
                             Office Note: Design Choice
It is the Office's stance that the specification of a threshold of greater than a first angle and less than a second angle, and further than the second angle but less than a third angle merely discloses control ranges of seat position for the claimed subject matter.
Selecting ranges of control without any explanation of any well-known benefit of this threshold over another threshold values is a mere design choice. By choosing a first threshold over a second, or third, or fourth threshold angle over any other threshold, without the recitation of a known and understood benefit, does not distinct the invention over the prior art, especially when the prior art disclose different controls for different positions of seats.  Thus one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of choosing threshold value would have been obvious and the design choice would have produced predictable results.
With respect to Claim 2: Buice discloses “The vehicle of claim 1, further comprising a rail member provided in the headlining and mounted for the moveable type of roof airbag module to be moveable” [Buice, ¶ 0025, 0027-0031, 0037, 0045-0046, and Figure 11].
With respect to Claim 3: While Buice discloses “The vehicle of claim 2, wherein the controller is configured to control activation of the fixed type of roof airbag module and the movable type of roof airbag module when the rotation angle detected by the at least one of the first angle detector and the second angle detector is greater than the third reference angle and less than or equal to a fourth reference angle” [Buice, ¶ 0025, 0027-0031, 0037, 0045-0046, and Figure 11]; 
“to control rotation of the movable type of roof airbag module based on the rotation angle detected by the at least one of the first angle detector and the second angle detector” [Buice, ¶ 0025, 0027-0031, 0037, 0045-0046, and Figure 11]; 
“and to control movement of the movable type of roof airbag module based on the detected rotation angle detected by the at least one of the first angle detector and the second angle detector and a radius of rotation of the first seat or the second seat” [Buice, ¶ 0025, 0027-0031, 0037, 0045-0046, and Figure 11].
Buice does not specifically state different areas for the airbags or that airbags can be fixed, forever, rather moved then fixed.
Imura, which is also an occupant protection system teaches “Fixed type of airbags” [Imura, ¶ 0047 and Figure 1].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Imura into the invention of Buice to not only include selecting distinct airbags all through the vehicle to inflate based on user pose when an possible accident is detected as Buice discloses but to also use airbags based on seat positions as taught by Imura with a motivation of creating a more robust system that allows for airbags to be activated in a more specific way [Imura, ¶ 0005]. Additionally,  the claimed invention is merely a combination of old, well known elements such as selective airbag deployment and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
                       Office Note: Design Choice
It is the Office's stance that the specification of a threshold of greater than a first angle and less than a second angle, and further than the second angle but less than a third angle merely discloses control ranges of seat position for the claimed subject matter.
Selecting ranges of control without any explanation of any well-known benefit of this threshold over another threshold values is a mere design choice. By choosing a first threshold over a second, or third, or fourth threshold angle over any other threshold, without the recitation of a known and understood benefit, does not distinct the invention over the prior art, especially when the prior art disclose different controls for different positions of seats.  Thus one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of choosing threshold value would have been obvious and the design choice would have produced predictable results.
With respect to Claims 13-14: all limitations have been examined with respect to the system in claims 1-2. The method taught/disclosed in claims 13-14 can clearly perform on the system of claims 1-2. Therefore claims 13-14 are rejected under the same rationale.
With respect to Claim 15: all limitations have been examined with respect to the system in claim 3. The method taught/disclosed in claim 15 can clearly perform on the system of claim 3. Therefore claim 15 is rejected under the same rationale.
Prior Art (Not relied upon)
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached form 892.
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESS WHITTINGTON whose telephone number is (571)272-7937.  The examiner can normally be reached on 7am -4pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESS WHITTINGTON/Examiner, Art Unit 3669